DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input module configured to input state information” in claim 12 (construed as a keyboard and equivalents as indicated at paragraph 24 of the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: estimating an uncertainty value for a state space while exploring a first area in the state space; determining a second area in the state space based on the uncertainty value; and exploring the second area. These limitations recite a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Claim 12 recites the same abstract idea addressed above regarding claim 1.  That is, claim 12 recites: estimate an uncertainty value for a state space while exploring a first area in the state space, determine a second area in the state space based on the uncertainty value, and explore the second area.  These limitations recite a process that is a mathematical calculation, but for the recitation of generic computer components. That is, other than reciting “an input module configured to input state information; and a processor connected to the input module and configured to process the state information”, the claim recites a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 12 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an input module and processor. The input module and processor are recited at a high-level of generality (i.e. a generic input module and processor to perform the steps) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 12 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, additional elements of an input module and a processor amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. Therefore, claim 12 is not patent eligible.

Claims 2 and 13 depend from claims 1 and 12, respectively, and further recite: detecting a state vector by combining state information of the first area in the state space; and measuring the uncertainty value based on the state vector. These limitations modify the estimating the uncertainty limitation discussed above regarding claims 1 and 12, and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claims 2 and 13 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and, regarding claim 13, the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 2 and 13 are directed to an abstract idea. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claims 2 and 13 are not patent eligible.

Claims 3 and 14 depend from claims 1 and 12, respectively, and further recite: updating an uncertainty cumulative value based on the uncertainty value; computing a prediction error value for the second area using the uncertainty cumulative value; and determining the second area based on the prediction error value. These limitations modify the determining the second area discussed above regarding claims 1 and 12, and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claims 3 and 14 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and, regarding claim 14, the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 3 and 14 are directed to an abstract idea. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claims 3 and 14 are not patent eligible.

Claims 4 and 15 depend from claims 2 and 13, respectively, and further recite: measuring the uncertainty value based on a proximity of the state information and the state vector. These limitations modify the measuring the uncertainty value discussed above regarding claims 2 and 13, and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claims 4 and 15 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and, regarding claim 15, the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 4 and 15 are directed to an abstract idea. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claims 4 and 15 are not patent eligible.

Claim 5 depends from claim 1 and further recites: updating an uncertainty cumulative value based on the uncertainty value; and determining the second area differently from the first area when the uncertainty cumulative value is a threshold value or more. These limitations modify the determining of the second area discussed above regarding claim 1 and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 5 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 5 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claim 5 is not patent eligible.

Claim 6 depends from claim 5 and further recites: determining the second area identically with the first area when the uncertainty cumulative value is less than the threshold value. These limitations modify the determining of the second area discussed above regarding claim 5 and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 6 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 6 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claim 6 is not patent eligible.

Claim 7 depends from claim 3 and further recites: determining the second area differently from the first area when the prediction error value is a threshold value or more. These limitations modify the determining of the second area discussed above regarding claim 3 and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 7 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 7 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claim 7 is not patent eligible.

Claim 8 depends from claim 7 and further recites: determining the second area identically with the first area when the prediction error value is less than the threshold value. These limitations modify the determining of the second area discussed above regarding claim 7 and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 8 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 8 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claim 8 is not patent eligible.

Claims 9 and 18 depend from claims 1 and 12, respectively, and further recite: embedding state information of a high-dimensional environment in a low-dimensional state space. These limitations, as drafted, remain a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claims 9 and 18 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and, regarding claim 18, the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 9 and 18 are directed to an abstract idea. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claims 9 and 18 are not patent eligible.

Claims 10 and 19 depend from claims 1 and 12, respectively, and further recite: determining the second area so that a range of the second area is narrower than a range of the first area. These limitations modify the determining the second area above regarding claims 1 and 12, and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claims 10 and 19 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and, regarding claim 19, the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 10 and 19 are directed to an abstract idea. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claims 10 and 19 are not patent eligible.

Claims 11 and 20 depend from claims 3 and 14, respectively, and further recite: updating the uncertainty cumulative value using a reward prediction value for the state space along with the uncertainty value. These limitations modify the updating of the uncertainty cumulative value above regarding claims 3 and 14, and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claims 11 and 20 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and, regarding claim 20, the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 11 and 20 are directed to an abstract idea. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claims 11 and 20 are not patent eligible.

Claim 16 depends from claim 12 and further recites: update an uncertainty cumulative value based on the uncertainty value, determine the second area differently from the first area when the uncertainty cumulative value is a threshold value or more, and determine the second area identically with the first area when the uncertainty cumulative value is less than the threshold value. These limitations modify the determining of the second area discussed above regarding claim 12 and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 12 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 16 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claim 16 is not patent eligible.

Claim 17 depends from claim 14 and further recites: determine the second area differently from the first area when the prediction error value is a threshold value or more, and determine the second area identically with the first area when the prediction error value is less than the threshold value. These limitations modify the determining of the second area discussed above regarding claim 14 and, as drafted, remains a process that is a mathematical calculation. If a claim recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, then it falls within the "mathematical concepts" grouping of abstract ideas. Accordingly, claim 17 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element beyond the mathematical calculation and the generic computer components already discussed above regarding claim 12. Accordingly, the abstract idea isn’t integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 17 is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. Therefore, the claim as whole doesn’t amount to significantly more than the judicial exception and cannot provide an inventive concept. Therefore, claim 17 is not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasikumar, Suraj, “Exploration in Feature Space for Reinforcement Learning” (herein Sasikumar)

Regarding claims 1 and 12, taking claim 12 as exemplary, Sasikumar teaches an electronic device for highly efficient exploration based on metacognition, comprising:
an input module configured to input state information [The algorithm is evaluated on evaluation platform that provides input state information (i.e. via an input module). See Sasikumar at section 5.1.1]; and 
a processor connected to the input module and configured to process the state information [The evaluation platform executes software and, therefore, inherently comprises a processor. See Sasikumar at section 5.1.1], wherein the processor is configured to: 
estimate an uncertainty value for a state space while exploring a first area in the state space [Generalized visit-counts that indicate uncertainty are computed for a state (i.e. while explore the states/area). Sasikumar at section 1.3, 1st paragraph], 
determine a second area in the state space based on the uncertainty value [Based on the visit-count/uncertainty other states/regions (i.e. a second area) with less familiar features are visited/explored – thereby, determining another state/region (i.e. second area). Sasikumar at section 1.3, 1st paragraph], and 
explore the second area [The other state/region (i.e. second area) is visited/explored. Sasikumar at section 1.3, 1st paragraph].

Regarding claims 2 and 13, taking claim 13 as exemplary, Sasikumar teaches the electronic device of claim 12, wherein the processor is configured to:
detect a state vector by combining state information of the first area in the state space [Detecting a state feature vector using the density model over feature space (i.e. combining state information). Sasikumar at section 3.3, 1st paragraph; section 3.3.1, 2nd paragraph], and 
measure the uncertainty value based on the state vector [Probability/uncertainly is assigned/measured based on the state feature vector. Sasikumar at section 3.3, 1st paragraph].

Regarding claims 3 and 14, taking claim 14 as exemplary, Sasikumar teaches the electronic device of claim 12, wherein the processor is configured to:
update an uncertainty cumulative value based on the uncertainty value [Updating the state action value Q (i.e. uncertainty cumulative value) based on the reward value. Sasikumar at section 4.2.5 on page 43], 
compute a prediction error value for the second area using the uncertainty cumulative value [The state action value Q is used to compute the TD error. Sasikumar at section 4.1.2 on page 35], and 
determine the second area based on the prediction error value [The TD error is used to determine next state (i.e. second area). Sasikumar at section 4.1.2 on page 35].

Regarding claims 4 and 15, taking claim 15, Sasikumar teaches the electronic device of claim 13, wherein the processor is configured to measure the uncertainty value based on a proximity of the state information and the state vector [The visit density model is used to measure the similarity between states (i.e. proximity of the state information and the state vector) in order to measure the novelty/uncertainty of a state. Sasikumar at section 3.1.1 on pages 24-25].

Regarding claims 9 and 18, taking claim 18 as exemplary, Sasikumar teaches the electronic device of claim 12, wherein the processor is further configured to embed state information of a high-dimensional environment in a low-dimensional state space [The state space is transformed from a high-dimensional space to a low-dimensional space using linear function approximation (LFA). See Sasikumar at section 2.1.2, 3rd-4th paragraphs; section 4.1.1, “prediction” subsection; section 4.1.2, “LFA” subsection; FIG. 4.1].

Regarding claims 10 and 19, taking claim 19 as exemplary, Sasikumar teaches the electronic device of claim 12, wherein the processor is configured to determine the second area so that a range of the second area is narrower than a range of the first area [Exploration is directed to states/areas with novelty (i.e. a narrower range) than the first/current states/areas. See Sasikumar at section 1.3, 1st paragraph; section 3.1.2].

Regarding claims 11 and 20, taking claim 20 as exemplary, Sasikumar teaches the electronic device of claim 14, wherein the processor is configured to update the uncertainty cumulative value using a reward prediction value for the state space along with the uncertainty value [Uncertainty cumulative value Q is updated using a reward prediction value for the state space r and the uncertainty value R. Sasikumar at section 3.3.4, page 29; section 4.1.2, page 35].

Allowable Subject Matter
Claims 5-8, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, doesn’t teach or suggest (in combination with all other elements in the claim): “updating an uncertainty cumulative value based on the uncertainty value; and determining the second area differently from the first area when the uncertainty cumulative value is a threshold value or more” as recited in claim 5 and similar limitations in claim 16; “wherein the determining of the second area based on the prediction error value comprises: determining the second area differently from the first area when the prediction error value is a threshold value or more” as recited in claim 7 and similar limitations in claim 17.
Claims 6 and 8 depend from claims 5 and 7, respectively, and are considered allowable for at least the reasons given above regarding claims 5 and 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ecoffet et al., “Go-Explore: a New Approach for Hard-Exploration Problems”, teaches an exploration algorithm that remembers and returns to promising states, without exploration, and explores from the promising state.
Mannucci et al., “Safe Exploration Algorithms for Reinforcement Learning Controllers”, teaches an exploration algorithm for context that are dangerous environments that doesn’t rely on global safety functions, but is based on interval estimation of the dynamics of the agent during the exploration phase.
Gupta et al., “Meta-Reinforcement Learning of Structured Exploration Strategies”, teaches a gradient-based adaptation algorithm to learn exploration strategies from prior experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123